                        Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 1 of 10




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                             No. 4:19-cv-00035
                  12                      Plaintiff,                   NOTICE OF SUBPOENA
                  13           v.
                  14    State of Arizona, et al.
                  15                      Defendants.
                  16
                  17
                  18           Notice is hereby given that, pursuant to Federal Rules of Civil Procedure 34(c) and
                  19    45, Defendants State of Arizona, Andy Tobin, and Paul Shannon have issued and intend to
                  20    serve the attached subpoena commanding production of documents on Dr. Loren Schechter.
                  21           DATED this 18th day of May, 2021.
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 2 of 10




                    1                                         FENNEMORE CRAIG, P.C.
                    2
                                                              By: s/ Ryan Curtis
                    3                                             Timothy J. Berg
                                                                  Amy Abdo
                    4                                             Ryan Curtis
                                                                  Shannon Cohan
                    5                                             Attorneys for Defendants State of
                                                                  Arizona, Andy Tobin, and Paul
                    6                                             Shannon
                        18436495
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                            -2-
Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 3 of 10
Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 4 of 10
Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 5 of 10
     Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 6 of 10




                                       EXHIBIT A
                                      DEFINITIONS

       A.     The terms “You” and “Your” refer to Dr. Loren Schechter and any agents,
consultants, attorneys, other representatives, or anyone acting on your behalf.
       B.     The term “Plaintiff” refers to Dr. Russell B. Toomey and any agents,
consultants, attorneys, other representatives, or anyone acting on his behalf.
       C.     The term “State Defendants” refers to Defendants State of Arizona, Andy
Tobin, and Paul Shannon and any employees, attorneys, investigators, agents,
consultants, other representatives, or anyone acting on their behalf.
       D.     The term “ABOR Defendants” refers to Defendants Arizona Board of
Regents d/b/a University of Arizona, Ron Shoopman, Larry Penley, Ram Krishna, Bill
Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred Duval, and their
employees, attorneys, investigators, agents, consultants, other representatives, or anyone
acting on their behalf.
       E.     The term “Matter” refers to the litigation titled Toomey v. State of Arizona,
et al., currently pending in the United States District Court, District of Arizona, case no.
4:19-cv-00035.
       F.     The term “Report” refers to the Expert Report and Declaration authored by
You, dated March 23, 2021, and submitted as an expert opinion in the Matter.
       G.     The term “document” is intended to include any written, printed, typed,
photocopied, photographic, electronically recorded or encoded matter or communication
of any kind, however produced, stored or reproduced, including, but not limited to,
computer hard drives, computer printouts, computer disks, e-mail, correspondence,
letters, telegrams, cables, telexes, pleadings, notes, memoranda, reports, work papers,
diaries, calendars, photographs, charts, minutes of meetings, contracts, agreements and
amendments and addenda thereto, financial journals and ledgers, bookkeeping records,
accounts receivable, accounts payable, cash receipt records, payment records, work files,
     Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 7 of 10




customer files, promotional literature, sales literature, prospectuses, offering circulars,
interoffice communications, accountings, projections, statistical records, stenographers’
notebooks, appointment books, time sheets and logs, chronological files, reading files,
social media activity (including without limitation Facebook, LinkedIn, Twitter,
YouTube, Instagram), blogs, ListServs, and all other materials, including drafts and other
copies of any of the foregoing which are or have been in your possession, custody or
control, or of which you have knowledge or to which you may gain access or possession.
The term “document” also means a copy where the original is not in your possession,
custody or control or reasonably accessible. This definition includes each copy of each
document that is not an exact duplicate of the original and includes every duplicate
having any writing, figure, notation or the like on it, drafts of each document and any
attachment to or enclosure accompanying or referred to in such document.
       H.     The term “all documents” encompasses each and every document in your
possession, custody or control, including documents provided by you to your lawyers,
that you have reviewed, considered, relied upon, generated, received, and/or provided to
any other person, at any time and in any context.
       I.     The term “communicate” or “communication” means any form of
disclosure, exchange or transmittal of information, in the form of facts, ideas, inquiries,
or otherwise, including transmissions made in conversations and through the use of
documents, face-to-face meetings, mail, personal delivery, telephone calls, text messages,
or other electronic means including, but not limited to, computer or modem, or otherwise.
The phrase “communication between” is defined to include instances where one party
addresses the other party but the other party does not necessarily respond.
       J.     The terms “and” and “or,” and any other conjunctions and disjunctions,
shall have both conjunctive and disjunctive meaning, so as to require the enumeration of
all information responsive to all or any part of each request for production in which any
conjunction or disjunction appears.
      Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 8 of 10




       K.     Any pronoun shall be construed to refer to the masculine, feminine, or
neutral gender, and the singular or plural form, as in each case is most appropriate.
       L.     The term “person” and “persons” means not only natural persons but also
firms, partnerships, companies, corporations, associations, organizations, or other
entities.
       M.     The term “refer” or “reference” means, in addition to their customary and
usual meaning, reporting on, regarding, showing or indicating knowledge of, mentioning,
discussing, reflecting, recording, constituting, embodying, setting forth and/or
evidencing.
       N.     The terms “relating to,” “concerning” or “pertaining to” mean, in addition
to their customary and usual meaning, reporting on, regarding, showing or indicating
knowledge of, mentioning, discussing, reflecting, recording, constituting, embodying,
setting forth and/or evidencing.
                                     INSTRUCTIONS

       1.     Each paragraph is to be construed independently and not by or with
reference to any other paragraph for purposes of limiting the scope of any particular
request for documents.
       2.     In producing the documents designated below, you are requested to furnish
all documents known or available to you regardless of whether a document is currently in
your possession, custody, or control, or that of your attorneys, employees, agents,
investigators, or other representatives, or is otherwise available to you.
       3.     As to each document produced, you are requested to designate the
paragraph and subparagraph of the request to which each such document is responsive.
       4.     If an answer to any request for production of document is “unknown,” “not
applicable” or any similar phrase or answer, state why the answer to that request for
production is “unknown,” the efforts made to obtain documents to the particular request,
and the name and address of any person who may have the responsive documents.
     Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 9 of 10




       5.     With respect to the production of any document claimed to be privileged,
provide a statement setting forth as to each document:        (a) the author, sender, and
recipients, including all persons to whom the contents of the document have been
communicated by copy (blind or otherwise), exhibition, reading or substantial
summarization; (b) the date of the document; (c) a description of the nature and subject
matter of the document; (d) the legal basis for the assertion of privilege; (e) the present
custodian and location of the document; (f) number of pages, including attachments or
appendices; and (g) whether the document is handwritten, typed or otherwise printed.
       6.     If for any reason you are unable to produce in full any document or
information requested:
              a. Produce each such document to the fullest extent possible;
              b. Specify the reasons for your inability to produce the remainder; and
              c. State in detail whatever information, knowledge, or belief you have
                 concerning the whereabouts and substance of each document not
                 produced in full.
       7.     If any responsive document has been lost, misplaced, or destroyed, or is
otherwise no longer available, in addition to identifying the document, state also the
following with respect to each:
              a. The number of copies prepared;
              b. The date when, and location where, the original and each copy thereof
                 was last known to exist; and
              c. If such document was destroyed or disposed of, state also:
                   i. The date of such destruction or disposition;
                  ii. The identity of each person who participated in destroying or
                      disposing of such documents;
                  iii. The identity of each other person who authorized the destruction or
                      disposal of the original or any copy of such document and the
      Case 4:19-cv-00035-RM-LAB Document 193 Filed 05/18/21 Page 10 of 10




                        specific nature and terms of any such authorization; and
                    iv. The reason the document was destroyed or disposed of.
           8.   This discovery request is continuing in nature and requires supplementation
along with prompt production of additional documents if you obtain further, additional,
or different information or documents prior to the trial in this matter.
                                  DOCUMENT REQUESTS
REQUEST NO. 1: All documents and communications that relate in any way to your
engagement in this case, including, but not limited to, all notes, analyses, files, work
papers, retention agreements, engagement letters, fee structures, memoranda, reports,
opinions, calculations, billing records, invoices submitted by You or Your office
regarding Plaintiff, the State Defendants, the ABOR Defendants, and/or this Matter.
REQUEST NO. 2: All communications between You and Plaintiff relating to Your
compensation, any facts or data that Plaintiff provided to you, and/or any assumptions
that Plaintiff provided to You.
REQUEST NO. 3: All documents that You reviewed to create the Report.
REQUEST NO. 4: All documents and communications You reviewed in forming Your
opinions stated in the Report.
REQUEST NO. 5:           All documents and communications You sent and/or received
regarding this Matter to any non-party to this Matter.
REQUEST NO. 6: Copies of all licenses, certificates, permits, and/or other credentials
which you contend qualify you to provide the opinions in your Report.




18344507
